             Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
    In re:                                                      Chapter 11
    BRAZOS ELECTRIC POWER                                       Case No. 21-30725 (DRJ)
    COOPERATIVE, INC.,

                          Debtor. 1

    BRAZOS ELECTRIC POWER
    COOPERATIVE, INC.,
                                                                Adv. Proc. No. 21-03863 (DRJ)
                     Plaintiff,

    v.

    ELECTRIC RELIABILITY COUNCIL OF
    TEXAS, INC.,
                     Defendant.

                   ERCOT’S RESPONSE TO DEBTOR’S EMERGENCY
              MOTION TO ESTABLISH DISCOVERY FRAMEWORK FOR ERCOT

             Subject to and without waiver of its answer or response to the Complaint [D.E. #1], Electric

Reliability Council of Texas, Inc. (“ERCOT”) files this response in opposition to Brazos Electric

Power Cooperative, Inc.’s (“Brazos” or the “Debtor”) Emergency Motion to Establish Discovery

Framework for ERCOT [D.E. #6].

                                            INTRODUCTION

             1.     Debtor’s motion acknowledges that ERCOT has worked in good faith on discovery

and ESI issues; yet, Debtor seeks to have the Court impose an unachievable “discovery

framework” that would require the review of hundreds of thousands of e-mails and that is not

proportional to the needs of the case. As discussed below, ERCOT has agreed to collection of


1
 The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification
number is: Brazos Electric Power Cooperative, Inc. (4729). Additional information regarding this
case may be obtained on the website of the Debtor’s claims and noticing agent at
http://cases.stretto.com/Brazos. The Debtor’s address is 7616 Bagby Avenue, Waco, TX 76712.

                                                      1
        Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 2 of 11




relevant text messages from the agreed-upon custodians and the collection and review of e-mails

sent and received by those custodians during an agreed-upon timeframe. ERCOT is committed to

producing responsive texts and e-mails on a rolling basis and to strive to complete the ESI

production by the Court’s scheduling order deadline to produce responsive documents by

September 30, 2021. However, the search terms proposed by Debtor for the first time on

Wednesday, August 25, 2021, and scope of production requested in the motion would make that

extremely difficult if not impossible. ERCOT respectfully requests the Court deny the motion.

                                   FACTUAL BACKGROUND

       2.      After Debtor served the Discovery Requests, ERCOT and Debtor worked on

identifying relevant custodians.

       3.      By the end of July, ERCOT and the UCC agreed on 19 proposed custodians. And,

subject to modifying any search terms that generated a disproportionate number of hits, ERCOT

and the UCC also reached agreement on the UCC’s proposed search terms.

       4.      Because of the efficiency and cost-savings of collecting ESI once, ERCOT tried to

agree with the Debtor on custodians and the search terms. ERCOT provided a director-level

ERCOT organizational chart from February 2021 and discussed proposed custodians multiple

times. Debtor was not willing to compromise on any of its proposed custodians and insisted on

18 additional custodians (on top of the 19 already agreed to with the UCC).

       5.      As of the time of the filing of the Motion, ERCOT and the Debtor had reached an

agreement on all but 6 custodians. See also Motion at 3, ¶ 5 (“First, the Debtor and ERCOT need

to finalize a list of agreed-upon custodians for both cellphone imaging (to obtain texts and other

messages) and to conduct certain e-mail searches.”) and at 4 n. 3 (“The Debtor and ERCOT have

reached an agreement on a number of custodians, but the parties disagree on a remaining subset of



                                                2
        Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 3 of 11




custodians which the Debtor believes should be included. At this time, the Debtor is not seeking

Court intervention on the inclusion of these individuals, but reserves the right to do so if agreement

cannot be reached in advance of the August 31, 2021 status conference.”).

       6.      As of the filing of this Response, ERCOT and Debtor have agreed to a list of 36

ESI custodians (19 proposed by the UCC plus 17 proposed by the Debtor.)

       7.      On Wednesday, August 25, 2021, at 7:54 p.m., Debtor—for the first time ever—

proposed search terms for use in conjunction with the collection of e-mails. See also Motion at 3,

¶ 5 (“Second, the Debtor and ERCOT need to finalize a list of agreed-upon search terms to capture

certain communications for both the agreed-upon custodians as well as other salaried ERCOT

employees over defined time periods.”). Debtor has proposed over 30 search terms and running

those search terms will result in hundreds of thousands of hits. 2 Reviewing this volume of emails

is time-consuming. For example, the proposed search for “Pric* AND (ancillary OR real OR

scarc* OR market OR clear* OR mechanism OR ahead OR DAM OR RTM OR power OR energy

OR gas OR ng OR generat* OR capacity* OR deviat* OR protocol OR signal OR emerg* OR

EEA)” generates more than 120,000 hits alone. Accordingly, the list of search terms must be

modified; ERCOT is of course amenable to an agreement regarding search terms that will result

in a reasonable volume of relevant e-mails

       8.      Two days after first providing its proposed search terms—without conferring with

ERCOT—Debtor filed its “emergency” motion.




2
 All references to hits are to raw numbers of hits based on search terms and custodians without
de-duplication. While de-duplication will reduce the number of unique e-mails, ERCOT has no
way of determining the effect de-duplication will have until the emails are extracted from
ERCOT’s servers into a document database.

                                                  3
        Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 4 of 11




                               ARGUMENT AND AUTHORITIES

A.      Legal Standard

        9.      As the Supreme Court has explained, discovery is subject to limits based on

expense and burden:

        But the discovery provisions, like all of the Federal Rules of Civil Procedure, are
        subject to the injunction of Rule 1 that they "be construed to secure the just, speedy,
        and inexpensive determination of every action." (Emphasis added.) To this end, the
        requirement of Rule 26 (b) (1) that the material sought in discovery be "relevant"
        should be firmly applied, and the district courts should not neglect their power to
        restrict discovery where "justice requires [protection for] a party or person from
        annoyance, embarrassment, oppression, or undue burden or expense. . . ."

Herbert v. Lando, 441 U.S. 153, 176 (1979) (citing FED. R. CIV. P. 26(c)).

        10.     Rule 26(b)(1) permits the discovery of “any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the case, considering the importance

of the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” FED. R.

CIV. P. 26(b)(1) (emphasis added). Rule 26 was amended in 2015 to emphasize the importance of

proportionality in what information is discoverable. FED. R. CIV. P. 26 2015 advisory committee’s

note (“Information is discoverable under revised Rule 26(b)(1) if it is relevant to any party’s claim

or defense and is proportional to the needs of the case. . . . The present amendment restores the

proportionality factors to their original place in defining the scope of discovery.”).

B.      Production of Text Messages

        11.     Debtor requests that ERCOT complete the process of imaging the cellphones by

September 10, 2021 and produce all text messages by September 24, 2021. 3 This timetable is


3
  Debtor multiple times makes reference to “imaging” cellphones but simultaneously makes clear
that it only seeks “to obtain texts and other messages.” See Motion at 3, ¶ 5; see also Motion at 4,
                                                   4
       Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 5 of 11




unworkable for two major reasons.

       12.    First, Debtor has requested text messages from 36 different custodians. To extract

text messages from these custodians’ cell phones will require that each person come to ERCOT’s

offices and meet with ERCOT’s IT and Information Governance (“IG”) departments to go through

that process. And, due to ERCOT’s COVID-19 Pandemic Plan, only limited employees (not the

custodians) are working from the ERCOT office. ERCOT commits to having the custodians go

through the text extraction process for all responsive text messages sent or received between

February 8 and March 8, 2021, beginning this week and will complete that process as quickly as

feasible. The proposed deadline is also inconsistent with the Court’s Scheduling Order requiring

that documents be produced by September 30, 2021.

       13.    Second, without knowing how many responsive or relevant text messages exist and

need to be reviewed through the text-extraction process for the 36 custodians, ERCOT can only

commit to producing those text messages on a weekly rolling basis and to complete the process by

no later than September 30, 2021.

C.     Custodian Emails for February 8 to March 8

       14.    Debtor next requests that ERCOT review all emails sent or received by the 36

custodians from February 8 to March 8, 2021. See Motion at 4, ¶ 7. Debtor further requests that

ERCOT complete the production of all responsive documents by September 17. Id. Both this

request and the proposed timetable are not feasible. The proposed deadline is also inconsistent

with the Court’s Scheduling Order requiring that documents be produced by September 30, 2021.




¶ 7. As discussed with Debtor’s counsel and during hearings before the Court, ERCOT is not
imaging the entire contents of its employees’ personal phones or collecting private and personal
information from their cell phones. Instead, ERCOT is satisfying Debtor’s request by only
extracting responsive texts and other messages.

                                               5
        Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 6 of 11




        15.     The production of ESI is usually accomplished through the use of search terms or

other means like predictive coding. The vast amounts of data compiled as a result of this process

is one of the primary reasons for doing so. See FED. R. CIV. P. 26 2015 advisory committee’s note

(“The burden or expense of proposed discovery should be determined in a realistic way. This

includes the burden or expense of producing electronically stored information. Computer-based

methods of searching such information continue to develop, particularly for cases involving large

volumes of electronically stored information. Courts and parties should be willing to consider the

opportunities for reducing the burden or expense of discovery as reliable means of searching

electronically stored information become available.”). Yet, Debtor proposes that for each of the 36

custodians, ERCOT pull and review every email and have them reviewed by attorneys for

responsiveness and privilege (three of Debtor’s custodians are in-house counsel for ERCOT,

including ERCOT’s General Counsel, Chad Seely).

        16.     ERCOT searched its servers for all emails sent and received from February 8 to

March 8, 2021 for all 37 proposed custodians and returned 566,764 hits. Even with de-duplication,

Debtor’s request will still require ERCOT’s counsel to review hundreds of thousands e-mails,

many of which have no relevance to this adversary proceeding. Debtor cannot show why reviewing

each and every email a person sent is relevant and proportional to the needs of this case. FED. R.

CIV. P. 26(b)(1). The cost to ERCOT of having counsel review hundreds of thousands of emails

that have no relevance to this proceeding is the type of undue burden and expense the Court should

protect against. Id.

        17.     ERCOT also searched its servers for emails sent and received from February 8 to

March 8, 2021 for all 37 proposed custodians against Debtor’s proposed search terms and returned

272,229 hits. In addition, ERCOT searched its servers for emails sent and received from February



                                                6
        Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 7 of 11




10, 2021 to March 31, 2021 (the UCC’s proposed date range) for the UCC’s proposed custodians

against the UCC’s proposed search terms and returned over 100,000 hits. These numbers do not

include running the UCC’s proposed search terms for the additional 17 custodians agreed to by

ERCOT and the Debtor. See Motion at 5 (referencing “using the search terms provided by the

UCC and additional search terms provided by the Debtor”).

       18.     Even with de-duplication, the number of unique emails to be collected and reviewed

will still require hundreds of hours of attorney-review time. Moreover, those attorneys must have

a specific security clearance to access ERCOT’s systems so that ERCOT can comply with federal

and state regulations. Based on ERCOT’s experience, a document reviewer can review 60-100

emails per hour.

       19.     ERCOT proposes using the Debtor’s and the UCC’s proposed search terms (subject

to modifications from search terms that result in unworkable or irrelevant hits) against the agreed-

upon custodians and reviewing the emails located through that process for the relevant time frames

(February 8-March 8, 2021 & February 1-March 30, 2021). The collection process would begin

this week, and, barring unforeseen circumstances, the review process would begin by the end of

the week. ERCOT would begin producing relevant emails on a rolling basis beginning September

10, 2021, again, barring any problems in review or any confidentiality issues, 4 and will strive to

complete the production of these emails by September 30, 2021. This is the same timing requested


4
  As previously discussed with Debtor and the UCC as well as the Court, ERCOT is in possession
of confidential and protected material provided to it by hundreds of market participants, which it
cannot disclose without complying with the notice provisions of the ERCOT Nodal Protocols. See,
e.g., ERCOT Nodal Protocols at § 1.3.1 (“A Receiving Party may not disclose Protected
Information received from a Disclosing Party to any other Entity except as specifically permitted
in      this      Section       and       in      these      Protocols.”),      available       at
http://www.ercot.com/mktrules/nprotocols/current. To the extent that Protected Information is
implicated by the ESI searches, ERCOT may need to provide notice to those market participants.
See generally ERCOT Nodal Protocols at § 1.3.

                                                 7
          Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 8 of 11




by Debtor with respect to the production of custodian emails for a different time period. See Motion

at 5 (“begin a rolling production of documents responsive to Debtor’s document requests by

September 10, 2021, and complete production of all such responsive documents by September 30,

2021”).

D.     Custodian Emails for February 1 to present

       20.     Debtor next proposes that ERCOT produce emails for the 36 custodians from

February 1, 2021 to present. Debtor’s request for emails through present is unduly burdensome

and implicates issues of relevance, privilege, and work product.

       21.     ERCOT searched its servers for emails sent and received from February 1 to the

present for all 37 proposed custodians against Debtor’s proposed search terms and returned

1,151,745 hits (272,229 of those 1,151,745 hits are for the search for the 37 custodians’ emails

from February 8 to March 8, 2021 as discussed in paragraph 15 above). The over 1,000,000 hits

does not include running the UCC’s proposed search terms for the additional 17 custodians agreed

to by ERCOT and the Debtor. See Motion at 5 (referencing “using the search terms provided by

the UCC and additional search terms provided by the Debtor”). Thus, running just Debtor’s

proposed search terms for that extended time period results in an unwieldy and burdensome

number of emails to be reviewed. That number of documents cannot be reviewed by the specific

attorneys with the necessary security clearance within a month or even longer.

       22.     Given that the adversary proceeding is about the amounts charged by ERCOT to

Brazos during one-week of Winter Storm Uri in February 2021 and that Debtor filed its bankruptcy

case on March 1, 2021, the documents after March 1 are of limited relevance to this proceeding.

See Motion at 4, ¶ 7 (calling February 8 to March 8, 2021 the “Critical Time Period”).




                                                 8
        Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 9 of 11




       23.     And, many of the communications authored by ERCOT representatives regarding

Brazos after the filing of its bankruptcy case (not to mention the filing of its claim objection and

this adversary proceeding) to the present implicate documents protected by the attorney-client

privilege and the attorney work-product doctrine. See FED. R. CIV. P. 26(b)(3)(A) (“Ordinarily, a

party may not discover documents and tangible things that are prepared in anticipation of litigation

or for trial by or for another party or its representative (including the other party's attorney,

consultant, surety, indemnitor, insurer, or agent).”). The cost and burden for ERCOT to review

over 1,000,000 email hits and to carefully weed-out documents protected by privilege and work

product is unduly burdensome. As discussed in the section above, review and production of the

emails during what Debtor calls the “Critical Time Period” and using appropriate search terms is

the only reasonable and proportional ESI-collection method.

E.     ERCOT Salaried Employee Electronic Data

       24.     Debtor finally proposes that ERCOT devise a set of search terms to run against the

emails of every single ERCOT salaried employee from February 8 to March 8, 2021. This request

is unduly burdensome and defeats the purpose of agreeing to custodians. Moreover, Debtor has

failed to show how the emails of salaried employees in all departments and holding a variety of

job titles is relevant to this adversary proceeding. Debtor does not tie this proposal to its specific

requests for production and instead requests the Court impose an unreasonable fishing expedition.

       25.     As of today, ERCOT has 713 salaried employees and 48 hourly employees for a

total of 761 employees.

       26.     ERCOT searched its servers for all emails sent and received from February 8 to

March 8, 2021 for all employees and returned 4,385,806 hits.




                                                  9
       Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 10 of 11




       27.     Putting aside the unworkability of reviewing emails for hundreds of employees

while also reviewing and producing the text messages of 36 custodians and hundreds of thousands

email hits for 36 custodians by September 30, 2021, Debtor’s request is also not proportional to

the needs of the case.

                         CONCLUSION AND REQUEST FOR RELIEF

       28.     The volume of emails and text messages sought by the Debtor’s “discovery

framework” are neither relevant nor proportional to the case, especially with a November fact

discovery deadline and February 2022 trial date.

       29.     ERCOT has agreed to more than a reasonable numbers of custodians and search

terms and has agreed to review text messages of 36 custodians as well as review hundreds of

thousands of email hits. If, after the production of all that information, Debtor thinks it can still

show the need for additional ESI, it can attempt to do so.

       30.     ERCOT respectfully requests that the Court deny Debtor’s Motion.




                                                 10
        Case 21-03863 Document 11 Filed in TXSB on 08/29/21 Page 11 of 11




Dated: August 29, 2021                      Respectfully submitted,

                                            MUNSCH HARDT KOPF & HARR, P.C.


                                            By: /s/ Jamil N. Alibhai
                                               Kevin M. Lippman
                                               Texas Bar No. 00784479
                                               klippman@munsch.com
                                               Deborah Perry
                                               Texas Bar No. 24002755
                                               dperry@munsch.com
                                               Jamil N. Alibhai
                                               Texas Bar No. 00793248
                                               jalibhai@munsch.com
                                               3800 Ross Tower
                                               500 N. Akard Street
                                               Dallas, Texas 75201-6659
                                               Telephone: (214) 855-7500
                                               Facsimile: (214) 855-7584

                                            COUNSEL FOR THE ELECTRIC
                                            RELIABILITY COUNCIL OF TEXAS,
                                            INC.




                                       11

4846-3871-8968v.2 .
